Citation Nr: 1540518	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than November 9, 2012 for the grant of service connection for ischemic heart disease.    


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  No new and relevant evidence has been included in the record since the February 2015 Supplemental Statement of the Case.  38 C.F.R. §§ 19.26, 1304 (2015).  
  

FINDINGS OF FACT

1.  The Veteran served in Vietnam between May 1968 and May 1969 (during the Vietnam era); hence, he is presumed to have been exposed to Agent Orange in service.
 
2.  On November 9, 2012, VA received the Veteran's claim to reopen service connection for a heart disability.   


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 2012, for the award of service connection and compensation for a heart disability, are not met.  38 U.S.C.A. §§ 1110, 1116, 5110 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.400, 3.816 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a December 2012 letter sent to the Veteran.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA obtained the Veteran's STRs, and available post-service medical records relevant to his claim to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in June 2015. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and discussed with the Veteran the types of evidence that would have supported his claim to an earlier effective date.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim to an Earlier Effective Date

In the June 2013 rating decision on appeal, the RO granted service connection for ischemic heart disease, and assigned an effective date of November 9, 2012, which the RO designated as the Veteran's date of claim.  The RO based its grant of service connection on 38 C.F.R. § 3.309(e) and its provision that ischemic heart disease is presumed service connected for Veteran's who served in Vietnam during the Vietnam era.  The Veteran appealed the assigned effective date.  He asserts that he effectively claimed service connection for this particular disorder many years earlier.  He also asserts that medical evidence of record of heart disease many years ago warrants the assignment of an earlier date.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Board finds in this matter that the correct effective date for the grant of service connection is the one assigned by the RO - November 9, 2012.  

The Veteran filed  his first claim of service connection for a heart disorder in July 2011.  Specifically, the Veteran claimed service connection for a blunted heart rate with possible ischemia.  In October 2011, the RO denied the claim.  The Veteran filed a notice of disagreement against the decision in April 2012, in response to which the RO, in June 2012, mailed a SOC to the Veteran.  The Veteran did not subsequently file an appeal to the Board of the RO's decision.  As such, one year after the October 2011 rating decision, the decision became final.  38 C.F.R. § 20.302.  

On November 9, 2012, the Veteran again claimed service connection for heart disease.  As noted, the RO granted this particular claim in June 2013, assigning the date of claim as the effective date.  This date is the correct date because the November 9, 2012 claim was a claim to reopen service connection already finally decided.  As the date of claim to reopen service connection was "later" than the date entitlement may have arisen (as will be detailed below), the RO's decision accorded with 38 C.F.R. § 3.400.  

In written statements of record, and in his testimony before the Board in June 2013, the Veteran contests this application of the law.  He bases his argument on three main points.  First, he argues that, by submitting into the record in the early 2000s medical evidence which may have indicated the presence of ischemia, he effectively filed a service connection claim for ischemia.  Second, he argues that because he had ischemia in the early 2000s, he should be service connected from then.  Third, he maintains that an earlier date is warranted under the presumptive service connection provisions of 38 C.F.R. § 3.309(e), and under what has become known as the Nehmer provisions.  

With regard to his first point - that he filed his claim in 2001 - the evidence of record documents that the Veteran did not claim service connection for a heart disability until July 2011.  He was express in his prior claims, asserting service connection for such disorders as diabetes mellitus type 2, hypertension, and colitis.  But he did not claim service connection for a heart disorder until July 2011.  The Veteran admits this, but asserts that his submissions of medical evidence in 2001 effectively amounted to a claim.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Even though a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  Mere presence of evidence in the record of the existence of a disability does not establish an intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  See Brannon, supra.  

In this matter, the Veteran did not assert prior to 2011 - either expressly or impliedly - that he had a heart disorder which should be service-connected.  The Board has reviewed several claims of record dated prior to July 2011.  None consists of an implied or express communication from the Veteran indicating an interest in service connection for heart disease.  38 C.F.R. §§ 3.151(a), 3.155(a).

With regard to the Veteran's second point - that he had heart disease in 2001 - the evidence of record is in conflict regarding ischemia's onset.  The earliest definitive evidence of record of ischemia is actually dated after November 2012.  In February 2013, a VA examiner expressly stated that, based on medical testing, the Veteran had ischemia.  This finding is predated by several VA compensation examination reports of record, and VA and private treatment records, which address a variety of problems, and which are consistently negative for heart disease prior to 2013.  

But as the Veteran has noted, other evidence of record dated earlier than February 2013 indicates that the Veteran may have had ischemia prior to November 9, 2012.  An undated and unsigned document in the record states, "[t]his ECG abnormality is demonstrated in Mr. [redacted]'s ECG results.  Mr. [redacted]'s medical history and tests combined with diagnosis of Coronary Artery Disease by his previous physician demonstrates clearly that he has Ischemic Heart Disease. "  An April 2008 private treatment record cites a "past medical history" including coronary artery disease.  In a January 2013 VA compensation examination report, which led to the February 2013 heart examination that definitively found evidence of ischemia, the examiner noted a history of ischemic heart disease since 2006.  And in an April 2013 VA report, a physician indicated that the Veteran had left ventricular hypertrophy in 2005.  The Veteran's friend has also argued that treatment for a polyp and lesion on his back should have triggered a check for heart disease. 

Nevertheless, the law is very clear in that the date of onset of heart disease is not controlling.  Rather, the date of the claim to reopen service connection is.  That is the later date.  38 C.F.R. § 3.400.  So, irrespective of when the Veteran's heart disease began, the date of his claim should form the effective date for the grant of service connection.     

With regard to the Veteran's third point - that Nehmer provisions support the assignment of an earlier effective date:  In earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2).  

VA issued regulations creating a presumption of service connection for ischemic heart disease, effective August 31, 2010.  75 Fed. Reg. 53,202 (August 31, 2010).  

In this matter, the Nehmer regulations cannot form the basis for an earlier effective date because, as discussed earlier, the Veteran did not file a claim prior to July 2011.  In other words, he did not file a service connection claim for a heart disorder between  May 3, 1989 and August 3, 2010, the effective date of the regulation recognizing ischemia under the presumptive service connection provisions of 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(c)(2).   

Accordingly, the Veteran's claim to an earlier effective date must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date earlier than November 9, 2012, for the grant of service connection for ischemic heart disease, is denied.    



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


